Filed 2/17/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 26







State of North Dakota, 		Plaintiff and Appellee



v.



William Cody Bruederle, Jr., 		Defendant and Appellant







Nos. 20110179 - 20110180







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Jacob Tyler Rodenbiker, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant; submitted on brief.

State v. Bruederle

Nos. 20110179 - 20110180



Per Curiam.

[¶1]	William Cody Bruederle, Jr., appeals from the district court’s orders and amended criminal judgments revoking his probation.  On appeal, Bruederle argues the court erred in revoking his probation based on an allegation that he committed a new offense because he had not been convicted of committing a new offense.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), (4), and (7).  
See
 
State v. Wetzel
, 2011 ND 218, 806 N.W.2d 193 (a criminal conviction is not required to revoke probation based on an allegation that the probationer committed a new offense).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Dale V. Sandstrom

Daniel J. Crothers